AO 2458 (CASD Rev. 1/19) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT couJT                                             MAY 31 2019
                                           SOUTHERN DISTRICT OF CALIFORNIA                          \      CLERK u's DISTRICT coum       ·
                                                                                                     S.0· UTHERN DISTRICT OF CALIFORNlf; •
             UNITED STATES OF AMERICA                              JUDGMENT IN AC                 rulMINAL CASE                  DEPUT\j
                                 V.                                (For Offenses Committed On or After November l, 1987)

                    ANGELINE CORTEZ                                    Case Number:         18CR471 l-DMS

                                                                   Alaleh Kamran RET
                                                                    Defendant's Attorney
USM Number                       72514298
D -
THE DEFENDANT:
!Zl pleaded guilty to count(s)         1 of the Information

D was found guilty on count( s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                      Count
Title & Section                       Natnre of Offense                                                              Number(s)
21 USC 952, 960                       IMPORTATION OF METHAMPHETAMINE                                                       1




    The defendant is sentenced as provided in pages 2 through                 5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)
 D Count(s)                                                   is           dismissed on the motion of the United States.

       Assessment: $100.00


 D JVTA Assessment*:
       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 IZl   No fine                D Forfeiture pursuant to order filed                                              , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                    May3J 2019
                                                                    Date of Imposition of Sente~


                                                                                  ~bffi~
                                                                    HON. Dana M. Sabraw
                                                                    UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                ANGELINE CORTEZ                                                          Judgment - Page 2 of 5
CASE NUMBER:              18CR471 l-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TWENTY-FOUR (24) MONTHS.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 lZl   The court makes the following recommendations to the Bureau of Prisons:
       Defendant participate in the RDAP program.
       Defendant be designated to a facility in Southern California, specifically Victorville CA.




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:


       D      as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
       Prisons, or to the United States Marshal:
        IZl   on or before NOON on July 19, 2019.
        D     as notified by the United States Marshal.
        D     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on


 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                        18CR4711-DMS
..
          AO 24SB (CASD Rev. 1/19) Judgment in a Criminal Case

          DEFENDANT:             ANGELINE CORTEZ                                                              Judgment - Page 3 of 5
          CASE NUMBER:           18CR4711-DMS

                                                    SUPERVISED RELEASE
     Upon release from imprisonment, the defendant will be on supervised release for a term of:
     THREE (3) YEARS.

                                                 MANDATORY CONDITIONS
     1. The defendant must not commit another federal, state or local crime.
     2. The defendant must not unlawfully possess a controlled substance.
     3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
        controlled substance. The defendant must submit to one drug test within IS days of release from imprisonment and at least
        two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
        than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
             D The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
                risk of future substance abuse. (check if applicable)
     4. DThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
        a sentence of restitution. (check if applicable)
     5. IZJThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
     6. DThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
        20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
        the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
        applicable)
     7. DThe defendant must participate in an approved program for domestic violence. (check if applicable)

     The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
     conditions on the attached page.




                                                                                                                   18CR471 l-DMS
..
      AO 24SB (CASD Rev. 1119) Judgment in a Criminal Case

      DEFENDANT:                  ANGELINE CORTEZ                                                                          Judgment - Page 4 of 5
      CASE NUMBER:                18CR4711-DMS


                                           STANDARD CONDITIONS OF SUPERVISION
     As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
     supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
     while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the court
     about, and bring about improvements in the defendant's conduct and condition.

     I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
        hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
        office or within a different time frame.

     2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
        about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
        as instructed.

     3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
        getting permission from the court or the probation officer.

     4. The defendant must answer truthfully the questions asked by their probation officer.

     5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
        anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
        probation officer at least I 0 days before the change. If notifying the probation officer in advance is not possible due to
        unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
        expected change.

     6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
        permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
        view.

     7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
        excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to fmd full-
        time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
        defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
        probation officer at least I 0 days before the change. If notifying the probation officer at least I 0 days in advance is not possible
        due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
        change or expected change.

     8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
        knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
        first getting the permission of the probation officer.

     9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

     I 0. The defendant must not own, possess, or have access to a firearm, anununition, destructive device, or dangerous weapon (i.e.,
          anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
          as nunchakus or tasers).

     11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
         informant without first getting the permission of the court.

     12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
         officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
         The probation officer may contact the person and confirm that the defendant notified the person about the risk.

      13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                                18CR4711-DMS
.,
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:              ANGELINE CORTEZ                                                       Judgment - Page 5 of 5
     CASE NUMBER:            18CR471 l-DMS

                                      SPECIAL CONDITIONS OF SUPERVISION

          1. Participate in a cognitive behavioral treatment program as directed by the probation officer, and if deemed
             necessary by the probation officer. Such program may include group sessions led by a counselor, or
             participation in a program administered by the probation office. The defendant may be required to
             contribute to the cost of the service rendered (copayment) in the amount to be determined by the program
             officer, based on the defendant's ability to pay.

          2. Not enter or reside in the Republic of Mexico without written permission of the Court or probation
             officer, and comply with both United States and Mexican immigration law requirements.

          3. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

          4. Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation
             Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
             or evidence of a violation of a condition of release; failure to submit to a search may be grounds for
             revocation; the defendant shall warn any other residents that the premises may be subject to searches
             pursuant to this condition.

          5. Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch testing
             and counseling, as directed by the probation officer. Allow for reciprocal release of information
             between the probation officer and the treatment provider. The defendant may be required to contribute
             to the costs of services rendered in an amount to be determined by the probation officer, based on the
             defendant's ability to pay.

          6. Participate in drug testing up to 3 times per month as directed by the probation officer.




     II




                                                                                                         18CR4711-DMS
